             Case 2:19-cv-01714-DS Document 8 Filed 05/09/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 SHANISHA YOUNG, et al.,                        :
                                                :
                Plaintiffs,                     :
                                                :
        v.                                      : CIVIL ACTION No. 19-cv-1174
                                                :
 TEMPLE UNIVERSITY HOSPITAL, et al.             : consolidated with
                                                :
                Defendants.                     :
                                                :
 SHANISHA YOUNG, et al.,                        :
                                                :
                Plaintiffs,                     :
                                                :
        v.                                      : CIVIL ACTION No. 19-cv-1714
                                                :
 TEMPLE UNIVERSITY HOSPITAL, et al.,            :
                                                :
                Defendants.                     :

             ENTRY OF APPEARANCE AND SUBSTITUTION OF COUNSEL

       Pursuant to Local Rule 5.1(a), Stephen R. Terrell hereby enters his appearance for

defendant United States in No. 19-cv-1714, and for defendants Shwetha S. Shrivatsa, M.D., and

the United States in No. 19-cv-1174. Pursuant to Local Rule 5.1(c), Stephen R. Terrell hereby

substitutes for Bryan C. Hughes and Mark Sherer as counsel for defendants Shwetha S.

Shrivatsa, M.D., and the United States in No. 19-cv-1174, and respectfully requests on behalf of

Messrs. Hughes and Sherer that the Clerk withdraw their appearances.

 Dated: May 9, 2019                          JOSEPH H. HUNT
                                             Assistant Attorney General
                                             Civil Division

                                             JAMES G. TOUHEY, JR.
                                             Director, Torts Branch

                                             ROGER D. EINERSON
                                             Deputy Director, Torts Branch
            Case 2:19-cv-01714-DS Document 8 Filed 05/09/19 Page 2 of 2




                                                s/ Stephen R. Terrell
                                               STEPHEN R. TERRELL (Cal. Bar No. 210004)
                                               Attorney
                                               Torts Branch
                                               United States Department of Justice
                                               P.O. Box 888
                                               Washington, DC 20044
                                               (202) 353-1651 (phone)
                                               (202) 616-5200 (fax)
                                               Stephen.Terrell2@usdoj.gov

                                               Attorneys for Defendant
                                               UNITED STATES OF AMERICA


                                 CERTIFICATE OF SERVICE

       I hereby certify that, on this date, I electronically filed the foregoing document with the
Clerk of Court using the CM/ECF system, which will send notice of this filing to the following
ECF participants:

        Aaron J. Friewald (ajf@friewaldlaw.com)
        Laura E. Laughlin (lel@freiwaldlaw.com)
        Friewald Law
        1500 Walnut St., 18th Floor
        Philadelphia, PA 19102

Attorneys for plaintiffs

        Arthur W. Hankin (hankin@blankrome.com)
        Elaine D. Solomon (solomon@blankrome.com)
        Ricky M. Guerra (rguerra@blankrome.com)
        Blank Rome LLP
        130 North 18th St.
        Philadelphia, PA 19103

Attorneys for Temple defendants


                                                       s/ Stephen R. Terrell
                                                      STEPHEN R. TERRELL




                                                -2-
